Fourth Court of Appeals
                                  San Antonio, Texas

                                        JUDGMENT
                                     No. 04-21-00064-CV

               GRABLE GRIMSHAW MORA, PLLC and Brandon J. Grable,
                               Appellants

                                               v.

                             CHRISTOPHER J. WEBER, LLC,
                                      Appellee

                  From the 225th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2020CI16984
                        Honorable Angelica Jimenez, Judge Presiding

     BEFORE JUSTICE ALVAREZ, JUSTICE CHAPA, AND JUSTICE VALENZUELA

       In accordance with this court’s opinion of this date, the trial court’s order is AFFIRMED.
We tax costs of court for this appeal against Grable Grimshaw Mora, PLLC and Brandon J. Grable.

       SIGNED July 21, 2021.


                                                _____________________________
                                                Patricia O. Alvarez, Justice